Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-14, and 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Laura Hupp (Reg. No. 73,330) on 03/04/2021.

Pursuant to MPEP 606.01 the title has been changed to read:
-- MEDICAL DEVICE WITH INTERFACES FOR CAPTURING VITAL SIGNS DATA AND AFFIRMATIVELY SKIPPING PARAMETERS ASSOCIATED WITH THE VITAL SIGNS DATA –

This listing of claims will replace all prior versions and listings of claims in the application. 


1.	(Currently Amended) A method for displaying information and receiving inputs with a medical device, the method comprising:
displaying a first interface on a display of the medical device, wherein the first interface comprises:
a login area including one or more prompts for information identifying a user of the medical device; and
a profile selection area in an inactive state, the profile selection area including two or more profiles offered by the medical device, wherein each of the profiles comprises a series of tasks to be performed by the user with a particular functionality of the medical device, and a textual string description of the series of tasks for each profile is displayed in the profile selection area;
receiving user identifying information from the user via the login area;
confirming the user identifying information;
activating the profile selection area in response to confirming the user identifying information;
receiving a profile selection from the user via the profile selection area;
receiving patient identification information for a patient from the user with the medical device in accordance with the series of tasks of the selected profile;
upon receiving the profile selection and the patient identification information, displaying a second interface on the display of the medical device;
activating at least one function of the medical device in accordance with the selected profile;
receiving vital signs data from the patient using the second interface in accordance with the series of tasks of the selected profile;
upon receiving the vital signs data, displaying a third interface on the display of the medical device, the third interface presenting additional parameter areas prompting the user for additional data for parameters associated with the vitals sign data, and the third interface 
upon receiving, for each additional parameter, the additional data or an affirmative indication to skip the parameter by selecting the skip button, activating the next button on the third interface, wherein the affirmative indication to skip the parameter includes receiving selection of a skip button for at least one of the additional parameter areas presented on the third interface, displaying a fourth interface indicating that a corresponding additional parameter is required upon receiving selection of the skip button, receiving selection of a confirmation button presented on the fourth interface, and recording an override of the required additional parameter upon receiving selection of the confirmation button, the record of the override including at least a username of the user and a time.

2.	(Previously Presented) The method of claim 1, wherein displaying the login area of the first interface comprises displaying at least one prompt selected from a clinician identifier, a password, a user name and a badge number.

3.	(Previously Presented) The method of claim 1, wherein receiving user identifying information comprises receiving the identifying information entered by the user using an input device selected from a touchscreen, a keyboard, a mouse and a scanner.

4.	(Original) The method of claim 1, wherein the user identifying information must be confirmed before the user can select one of the two or more profiles in the profile selection area.

5.	(Original) The method of claim 1, wherein the medical device confirms the identifying information locally, at the medical device.

6.	(Original) The method of claim 1, wherein the two or more profiles of the displayed profile selection area comprise:
a spot profile;
an office profile; and


7.	(Previously Presented) The method of claim 1, wherein the description in the profile selection area for each of the two or more profiles includes a series of sentences providing a prose description of a functionality associated with each respective profile.

8.	(Original) The method of claim 1, further comprising displaying a patient identification box on the display of the medical device, after receiving the profile selection from the user, to prompt the user to input the patient identification information.

9.	(Previously Presented) The method of claim 1, wherein displaying the first interface further comprises displaying a control that, when selected, allows the user to use the medical device with limited functionality without providing login credentials to capture vital signs data in an emergency situation.

10.	(Currently Amended) A method for displaying information and receiving inputs with a medical device, the method comprising:
displaying a first interface on a display of the medical device, wherein the first interface comprises:
a login area including one or more prompts for information identifying a user of the medical device; and
a profile selection area in an inactive state, the profile selection area including two or more profiles offered by the medical device, wherein each of the profiles comprises a series of tasks to be performed by the user with a particular functionality of the medical device, and a textual string description of what is accomplished with each profile is displayed in the profile selection area;
receiving and confirming user identifying information;
activating the profile selection area in response to confirming the user identifying information;
receiving, at the profile selection area in an active state, a profile selection;
receiving patient identification information from the user of the medical device;
upon receiving the profile selection and the patient identification information, displaying a second interface on the display of the medical device, wherein the second interface is configured to capture vital signs data of a patient and includes a first next button in an inactive state;
activating at least one function of the medical device in accordance with the selected profile;
receiving vital signs data from the patient using the second interface in accordance with the selected profile;
activating the first next button;
receiving a selection of the first next button; and
displaying a third interface on the display, wherein the third interface includes multiple additional parameter areas, a skip button for at least one of the additional parameter areas, and a second next button in an inactive state, and wherein the multiple additional parameter areas are configured to capture one or more additional parameters associated with the vital signs data captured with the second interface; and
upon receiving the additional data or an indication to skip for each additional parameter, activating the second next button on the third interface, wherein the affirmative indication to skip the parameter includes receiving selection of a skip button for at least one of the additional parameter areas presented on the third interface, displaying a fourth interface indicating that a corresponding additional parameter is required upon receiving selection of the skip button, receiving selection of a confirmation button presented on the fourth interface, and recording an override of the required additional parameter upon receiving selection of the confirmation button, the record of the override including at least a username of the user and a time.

11.	(Canceled)

12.	(Original) The method of claim 10, wherein the identifying information must be confirmed before the user can select one of the two or more profiles in the profile selection area.



14.	(Original) The method of claim 10, wherein the additional parameter areas include multiple separate areas, and wherein each of the multiple separate areas is configured to capture one of the additional parameters.

15.	(Canceled)

16.	(Canceled)

17.	(Canceled)

18.	(Original) The method of claim 10, further comprising activating a control used to save data associated with recorded vital signs data and the additional parameters when the user provides the additional parameters.

19.	(Original) The method of claim 10, wherein the two or more profiles of the displayed profile selection area comprise:
a spot profile;
an office profile; and
an interval profile.

20.	(Previously Presented) The method of claim 10, wherein the description in the profile selection area for each of the two or more profiles includes a series of sentences providing a prose description of a functionality associated with each respective profile.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:


	The amended independent claims recite a medical device which displays and traverses through a series of interfaces. These interfaces each serve a distinct and meaningful function for the medical device, and the sequence of transitions between these interfaces are claimed in a specific, logical order that is not explicitly taught in the prior art. These functions include allowing for verification of the user, enablement of profiles for selection, selection of a specific profile comprising a series of tasks, reception of vital signs data, and skipping required parameters by performing an affirmative skip. In particular, the transition between the third interface and the fourth interface in the context of the medical device contains a series of steps that help ensure that the user is properly addressing required additional parameters. In the medical field, while prior art has been shown disclosing features which allow the user to skip certain parameters, independent claims 1 and 11 recite specific features that go beyond a general skipping event. For example, the independent claims disclose displaying a fourth interface alerting the user that a corresponding additional parameter that was skipped is required. The user would then have to confirm the skipping action and thus, in essence, perform an affirmative indication to skip, adding an extra layer of user .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171